The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-40 are pending and examined.  Claims 1-20 are cancelled by the Applicant.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
Analysis for Independent Claims 21, 28, and 35:
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) (Step 2A Prong 1), and if so, whether the claim is integrated into a practical application of the exception (Step 2A Prong 2), and if so, re-evaluate whether the inventive concept is more than what is well-understood, routine, conventional activity in the field (Step 2B).  
Claims 21, 28, and 35 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1: statutory category
Independent claims 21, 28, and 35 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method and system for receiving transport request information, generating a location fitness score, selecting a modified request location, and causing the requestor computing device to display as recited in independent claims 21, 28, and 35.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the processor”. That is, other than reciting “by the processor” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the processor” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a processor does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application
The claim recites additional elements of generating a location fitness score, selecting a modified request location, and causing the requestor computing device to display.  The generating, selecting and causing is recited at a high level of generality (i.e. as a general means of gathering data in the outputting step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The outputting step is also recited at a high level of generality (i.e. as a general means of outputting result from the feeding step), and amounts to mere post solution outputting, which is a form of insignificant extra-solution activity.   
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
101 Analysis – Step 2B: Inventive Concept
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the generating and outputting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. As evidenced by Tolkin et al., US 2017/0169535 (A1), the inventive concept of matching user and transportation based on geolocations is well-understood, routine, conventional activities previously known to the industry.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Analysis for Dependent Claims 22-27, 29-34, and 36-40:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 22-27 are directed to “a method’. The claim is directed to a process, which is a statutory category. (Step 1: yes)
Claims 29-34 are directed to a service management system comprising of “an apparatus.” The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Claims 36-40 are directed to “a non-transitory computer-readable storage medium, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause a computer system to”. The claim is directed to a process, which is a statutory category. (Step 1: yes)
Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”.
Claims 22-27 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 21 applies. Claims 22-27 are directed to the judicial exception of a mental process.
Claims 29-34 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 28 applies. Claims 29-34 are directed to the judicial exception of a mental process.
Claims 36-40 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 35 applies. Claims 36-40 are directed to the judicial exception of a mental process.
Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 22-27, 29-34, and 36-40 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 22-27, 29-34, and 36-40 are not integrated into a practical application.
Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2-10, 12-17, and 19-20 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 22-27, 29-34, and 36-40 fail to claim anything significantly more than the judicial exception.
Conclusion:
Dependent claims 22-27, 29-34, and 36-40 are directed to the abstract idea of a mental process.  Accordingly, claims 22-27, 29-34, and 36-40 are not patent eligible.  Overall, claims 21-40 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter and are not patent eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10495472 (B1).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21, 28, and claims 35 of instant application are made obvious by claims 1, 11, and 17 of US 10495472 (B1) as modified by Tolkin et al., US 2017/0169535 (A1).  US 10495472 (B1) as modified by Tolkin et al., US 2017/0169535 (A1) discloses a method, system and non-transitory comprising receiving transport request information associated with a requestor computing device associate with a requestor, the transport request information including a request location for a pickup; generating, by at least one processor of the dynamic transportation matching system, a location fitness score for each alternate request location in a set of alternate request locations based on at least one of: historical rates of contact prior to pick-up between riders and drivers for the alternate request location, historical travel distances for requestors to the alternate request location, historical time for requestors to locate providers for the alternate request location, or historical differences between the alternate request location and actual pick-up locations; selecting, by the at least one processor of the dynamic transportation matching system, a modified request location associated with the request location based at least on the location fitness score for each alternate request location of the set of alternate request locations; and causing, by the dynamic transportation matching system, the requestor computing device to display a user interface comprising an indicator of the modified request location.
Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written
description of the invention, and of the manner and process of making and
using it, in such full, clear, concise, and exact terms as to enable any
person skilled in the art to which it pertains, or with which it is most nearly
connected, to make and use the same, and shall set forth the best mode
contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention,
and of the manner and process of making and using it, in such full, clear,
concise, and exact terms as to enable any person skilled in the art to
which it pertains, or with which it is most nearly connected, to make and
use the same, and shall set forth the best mode contemplated by the
inventor of carrying out his invention.

7. 	Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no disclosure of “generating, by at least one processor of the dynamic transportation matching system, a location fitness score for each alternate request location in a set of alternate request locations based on at least one of: historical rates of contact prior to pick-up between riders and drivers for the alternate request location, historical travel distances for requestors to the alternate request location, historical time for requestors to locate providers for the alternate request location, or historical differences between the alternate request location and actual pick-up locations” as recited in independent claims 21, 28, and 35.  In sum, the limitation as recited was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 21, 28, and 35 are rejected because it is unclear and indefinite what “location fitness score”, and ”historical rate of contact prior to pick-up between riders and drivers” is.  The term “location fitness score” is neither defined or described in the specification.  For example, “[0026] Additionally, some embodiments provide techniques, including systems and methods, for determining alternate request locations based on a pickup location score (PLoS) of a request location and/or alternate request locations. A pickup location score may include any objective quantitative measurement of the fitness of a location for an interaction between a requestor and a provider. For example, the pickup location score may characterize the roads, blocks, sub-blocks, and/or any other suitable segments of a map corresponding to locations for fitness of a pickup of a requestor by the provider at the corresponding location. As such, pickup location scores may be used to identify particularly good locations within a region, road, block, sub-block, etc. for interactions between requestors and providers. For example, there may be a fire hydrant or a no-stopping any time area that may be beneficial or may negatively impact that location for pickups. As such, some embodiments may use the pickup location score to identify nearby locations that may be better locations for a pickup than a requested location”.  The term “historical rate of contact” is unclear what the term mean.  Does the term means number of prior contact between riders and drivers?  For examination, “location fitness score” is interpreted as “pick-up location score”, and “historical rate of contact” is interpreted as number of prior contact between riders and drivers.  Appropriate correction is required.
Dependent claims 22-27, 29-34, and 36-40 are rejected based on dependency on their respective independent claims.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-22, 24-26, 28-29, 31-33, 35-36, and 38-40 are rejected under AIA  35 U.S.C. §102(a)(2) as being anticipated by Tolkin et al., US 2017/0169535 (A1).
As to claim 1, Tolkin suggests a method comprising:
receiving, by a dynamic transportation matching system, transport request information from a requestor computing device associated with a requestor, the transport request information including a request location for a pickup (Figs. 3 and 5 and related text; “travel coordination system coordinates travel between a client and a provider to a destination. The client and provider meet at a pickup location and the provider transports the client”, abs);
generating, by at least one processor of the dynamic transportation matching system, a location fitness score for each alternate request location in a set of alternate request locations based on at least one of (Figs. 3, 5 and 6A and related text): historical rates of contact prior to pick-up between riders and drivers for the alternate request location (“location data points may be selected based on the pickup locations of previous trips”, ¶36), historical travel distances for requestors to the alternate request location (“center of mass” within the cluster, ¶36), historical time for requestors to locate providers for the alternate request location, or historical differences between the alternate request location and actual pick-up locations (Fig. 6A and 6E show circle of smart pickup different areas between eligible pickup locations and actual pick-up locations); 
selecting, by the at least one processor of the dynamic transportation matching system, a modified request location associated with the request location based at least on the location fitness score for each alternate request location of the set of alternate request locations (Fig. 5 and related text, ¶36); and 
causing, by the dynamic transportation matching system, the requestor computing device to display a user interface comprising an indicator of the modified request location (user displays as shown in Figs. 6A, 6E and 6F). 
As to claim 22, Tolkin suggests the method, wherein selecting the modified request location comprises: 
identifying a subset of alternate request locations from the set of alternate request locations by filtering the set of alternate request locations based on the location fitness score for each alternate request location (¶38-40); 
determining travel times for the subset of alternate request locations (¶38-40); and 
selecting the modified request location based on the travel times for the subset of alternate request locations (¶38-40), and
wherein filtering the set of alternate request locations comprises comparing the location fitness score for each alternate request location to a threshold fitness score (¶38-40).
As to claim 24, Tolkin suggests the method wherein causing the requestor computing device to display the user interface comprising the indicator of the modified request location comprises providing, for display, within the user interface, a digital map illustrating the request location, the modified request location, and a route between the request location and the modified request location together with a reduction in travel time associated with the modified request location (Figs. 6F and 6G).
As to claim 25, Tolkin suggests the method, wherein generating the location fitness score for each alternate request location in the set of alternate request locations comprises:
determining a time or a weather condition corresponding to the transport request information (Figs. 6E, 6F and 6G and related text); and
generating the location fitness score for each alternate request location based on the time or the weather condition corresponding to the transport request information (Figs. 6E, 6F and 6G and related text; score based on trip time to location).
As to claim 26, Tolkin suggests the method, further comprising: generating the location fitness score for each alternate request location based on the historical rates of contact between riders and drivers by:
generating a first location fitness score for a first alternate request location based on a first rate of contact between a first set of rider devices and a first set of driver devices corresponding to the first alternate request location (different regions are identified, scored, and compared, ¶31-33);
determining a second location fitness score for a second alternate request location based on a second rate of contact between a second set of rider devices and a second set of driver devices corresponding to the second alternate request location (different regions are identified, scored, and compared, ¶31-33); and
selecting the modified request location based on comparing the first location fitness score and the second location fitness score (different regions are identified, scored, and compared, ¶31-33).
As to claims 29, 31, 32, and 33, they are apparatus claims that recite substantially the same limitations as the method claims 22, 24, 25 and 26 respectively.   As such, claims 29, 31, 32, and 33 are rejected respectively for substantially the same reasons given for respective claims 22, 24, 25 and 26 and are incorporated herein.
As to claims 36, 38, 39, and 40, they are method claims that recite substantially the same limitations as the method claims 22, 24, 25 and 26 respectively.   As such, claims 36, 38, 39, and 40 are rejected respectively for substantially the same reasons given for respective claims 22, 24, 25 and 26 and are incorporated herein.
Allowable Subject Matter
Claims 23, 27, 30, 34, and 37 would be allowable if rewritten to overcome the rejection(s) under double patenting, 35 U.S.C. 101, 35 U.S.C. 112a, and 35 U.S.C. 112b set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUEN WONG/           Primary Examiner, Art Unit 3667